                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  TERRENCE MONTREL TAYLOR,                         )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )       No.    3:20-CV-171-RLJ-HBG
                                                   )
  CAPT. GIBSON, et al.,                            )
                                                   )
                Defendants.                        )

                                  MEMORANDUM OPINION

        Defendants have filed a motion to dismiss this pro se prisoner’s civil rights action for

 violation of 42 U.S.C. § 1983 [Doc. 40]. Plaintiff has failed to respond to the motion, and the

 deadline to do so has passed. See E.D. Tenn. L.R. 7.1. Accordingly, the Court finds Plaintiff has

 waived any opposition to the relief sought. See E.D. Tenn. L.R. 7.2.

 I.     PROCEDURAL HISTORY

        Plaintiff, an inmate in the custody of the Tennessee Department of Correction, filed the

 instant action regarding events at the Morgan County Correction Complex (“MCCX”), the facility

 where he was housed at the time he filed suit [Doc. 1]. Pursuant to the Prison Litigation Reform

 Act, the Court screened the complaint, dismissed some claims and Defendants, found that Plaintiff

 might be able to state a claim for excessive force and the denial of medical treatment, and ordered

 Plaintiff to file an amended complaint setting forth how his constitutional rights were violated and

 the specific parties responsible [Doc. 5]. Further, the Court ordered that the amended complaint

 would completely replace the original complaint [Id. at 8].

        Thereafter, Plaintiff filed an amended complaint setting forth the alleged facts of his Eighth

 Amendment claims and seeking only “to get shipped somewhere else” [Doc. 7 p. 5]. The Court




Case 3:20-cv-00171-RLJ-HBG Document 42 Filed 03/16/21 Page 1 of 2 PageID #: 190
 noted in its screening of the amended complaint that Plaintiff sought only injunctive relief [Doc.

 8 p. 2].

            On February 10, 2021, Plaintiff filed a notice that he has been transferred to Riverbend

 Maximum Security Institution in Nashville, Tennessee [Doc. 39]. Defendants filed the instant

 motion to dismiss this action as moot on February 12, 2021 [Doc. 40].

 II.        DISCUSSION

            Plaintiff has now obtained the only relief he sought in his amended complaint; he has

 been transferred to another prison. Therefore, Plaintiff’s claim for relief is now moot. See

 Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (holding inmate’s claim for declaratory and

 injunctive relief against prison officials became moot once prisoner was transferred to different

 facility); see also Henderson v. Martin, 73 F. App’x 115, 117 (6th Cir. 2003) (affirming

 dismissal of claim for injunctive relief as moot where prisoner “transferred from prison of which

 he complained to a different facility”). Accordingly, dismissal of this action is appropriate.

 III.       CONCLUSION

            For the reasons set forth above, Defendants’ motion [Doc. 40] will be GRANTED, and

 this action will be DISMISSED WITH PREJUDICE. The Court CERTIFIES that any appeal

 from this order would not be taken in good faith.



                   IT IS SO ORDERED.

                                                                ENTER:



                                                                       s/ Leon Jordan
                                                                 United States District Judge


                                                    2

Case 3:20-cv-00171-RLJ-HBG Document 42 Filed 03/16/21 Page 2 of 2 PageID #: 191
